   Case: 1:16-cv-10729 Document #: 97-1 Filed: 04/21/21 Page 1 of 3 PageID #:782




         IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT
                     KANE COUNTY - GENEVA, ILLINOIS


Beal Bank USA,

                               Plaintiff,

                       v.
                                                               Case No. 16 CH 593
Marcia A. Swift aka Marcia Swift aka Marcia A. Jewell;
Christopher T. Swift aka Christopher Swift aka Chris T.        Property Address: 601 Sennett
Swift aka Chris R. Swift aka Chris Swift; Windemere            Street, Batavia, Illinois 60510
Homeowners Association; Mortgage Electronic
Registration Systems, Inc.; Ditech Financial LLC; The
United States of America; State of Illinois, Department
of Revenue; Unknown Owners and Non-Record
Claimants,

                               Defendants.

                  ORDER APPROVING REPORT OF SALE AND
         DISTRIBUTION, CONFIRMING SALE AND ORDER OF POSSESSION

       This matter coming to be heard on the motion of Plaintiff, Beal Bank USA, by its
attorneys, Neal, Gerber & Eisenberg, LLP, and on the Report of Ron Hain, Sheriff of Kane
County, IL hereto appointed to make sale of the real estate in question in this matter to satisfy the
judgment entered herein on July 29, 2020, this Court reviewing the Report of Sale and
Distribution showing the proceedings of the Sheriff under said judgment, and the distribution of
the proceeds derived from said sale, due notice having been served, no cause to the contrary
having been show, and the Court being duly advised in the premises,
THE COURT HEREBY FINDS:
That all notices required by 735 ILCS 5/15-1507(c) have been properly given;
That said Sheriff has in every respect proceeded in due form of law and in accordance with the
terms of said judgment; that the period of redemption expired without redemption having been
made and the period of reinstatement expired without reinstatement being made; that said sale
was fairly and properly made; that the proceeds derived therefrom properly distributed; and that
the Plaintiff is entitled to a Sheriff’s Deed of Conveyance and possession of said premises;
That the property described as:
       LEGAL DESCRIPTION: LOT 60 IN WINDEMERE, PHASE 3 BEING A
       SUBDIVISION OF THE SOUTHWEST QUARTER OF SECTION 17,
       TOWNSHIP 39 NORTH, RANGE 8, EAST OF THE THIRD PRINCIPAL
       MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED
       JANUARY 15, 2004 AS DOCUMENT NO. 2004K008420, IN KANE
       COUNTY, ILLINOIS
   Case: 1:16-cv-10729 Document #: 97-1 Filed: 04/21/21 Page 2 of 3 PageID #:783




       COMMONLY KNOWN AS: 601 Sennett Street, Batavia, Illinois 60510

       P.I.N.: 12-17-325-010

consists of a residential home;
That defendants Marcia A. Swift aka Marcia Swift aka Marcia A. Jewell and Christopher T.
Swift aka Christopher Swift aka Chris T. Swift aka Chris R. Swift aka Chris Swift were
personally named in the Second Amended Verified Complaint;
That justice was done.
IT IS THEREFORE ORDERED AND ADJUDGED:
1.      The sale of the premises involved herein and the Report of Sale and Distribution filed by
the Sales Officer are hereby approved, ratified, and confirmed;

2.     That the proceeds of the sale be distributed in accordance with the Report of Sale and
Distribution.

3.     That the Plaintiff’s fees and costs arising between the entry of the Judgment of
Foreclosure and Sale and the date of the sale are approved;

4.     That the Plaintiff is awarded a deficiency judgment against Marcia A. Swift aka Marcia
Swift aka Marcia A. Jewell and Christopher T. Swift aka Christopher Swift aka Chris T. Swift
aka Chris R. Swift aka Chris Swift in the amount of $464,636.00; and

5.      That upon request by the successful bidder or its assigns and provided that all required
payments have been made pursuant to 735 ILCS 5/15-1509, the Selling Officer shall execute and
deliver to the successful bidder or assignee a deed sufficient to convey title.

IT IS FURTHER ORDERED:
6.      That the successful bidder, or its assigns, is entitled to and shall have possession of the
subject property as of a date 30 days after entry of this Order, without further order of the Court,
as provided by 735 ILCS 5/15-1701;

7.     That in the event possession is withheld after thirty (30) days, that the Sheriff of Kane
County is directed to evict and dispossess, Marcia A. Swift aka Marcia Swift aka Marcia A.
Jewell and Christopher T. Swift aka Christopher Swift aka Chris T. Swift aka Chris R. Swift aka
Chris Swift from the subject premises, commonly known as: 601 Sennett Street, Batavia, Illinois
60510.

IT IS FURTHER ORDERED that the Deed to be issued hereunder is a transaction that is
exempt from all transfer taxes, either state or local, and the County Recorder of Deeds is ordered
to permit immediate recordation of the Deed issued hereunder without affixing any transfer
stamps. 735 ILCS 5/9-117 is not applicable to this Order. There is no just cause for delay in the
enforcement of or appeal from this order.
   Case: 1:16-cv-10729 Document #: 97-1 Filed: 04/21/21 Page 3 of 3 PageID #:784



                                         ENTER:
                                         __________________________________
                                                        JUDGE

                                         DATE:
                                         __________________________________
Prepared by:
Collette A. Woghiren
Neal, Gerber & Eisenberg, LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL 60602
(312) 269-8000
